           Case 1:19-cv-11613-FDS Document 4 Filed 08/01/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                     )
ELLIS JEROME LARD, SR.,                              )
                                                     )
                 Petitioner,                         )
                                                     )
                                                               Civil Action No.
                 v.                                  )
                                                               19-11613-FDS
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                 Respondent.                         )
                                                     )

                                               ORDER

SAYLOR, J.

        On July 25, 2019, Ellis Jerome Lard, Sr., who is confined at FMC Devens, filed a pro se

petition for a writ of habeas corpus under 28 U.S.C. § 2241. The petition has not been served

pending the Court’s preliminary review of the document. See 28 U.S.C. § 2243 (providing that if

“it appears from the [habeas petition] that the . . . person detained is not entitled” to a writ of

habeas corpus, the court does not have to require the respondent to the petition). For the reasons

set forth below, the Court will deny the petition.

        Lard represents that he was scheduled to be released outright from the custody of the

Bureau of Prisons on May 30, 2017. On November 14, 2016, however, the United States filed a

petition to have him civilly committed pursuant to 18 U.S.C. § 4246. See United States v. Lard,

C.A. No. 16-12281-RGS (D. Mass.). The docket of that proceeding indicates that counsel was

appointed for Lard on November 15, 2016. See id. [ECF No. 9]. The commitment proceeding is

still pending.

        In the present petition, Lard argues that his detention is unlawful because it has resulted

in his confinement past the date he completed his criminal sentence. He contends that the
            Case 1:19-cv-11613-FDS Document 4 Filed 08/01/19 Page 2 of 2



proceedings should have already been completed. Lard also challenges the reliability of the

evidence offered by the government’s expert witness. He requests both release from custody and

money damages. 1

       Any challenge to the validity or length of the commitment proceeding should be raised in

that action. “Habeas review is an extraordinary remedy,” Bousley v. United States, 523 U.S. 614,

621 (1998), and it is generally available only in the absence of any other remedy, see Stack v.

Boyle, 342 U.S. 1, 6 (1951). “[P]rudential concerns . . . justice, may require a federal court to

forgo the exercise of its habeas corpus power.” Munaf v. Geren, 553 U.S. 674, 693 (2008).

Accordingly, “even where a habeas court has the power to issue the writ,” the question remains

“whether . . . that power ought to be exercised.” Id. (internal quotation marks omitted).

       Here, the Court declines to exercise its habeas jurisdiction in favor of the pending

commitment proceeding. To the extent Lard wishes to pursue the issues raised in his petition, he

should consult with his counsel in that proceeding.

       Accordingly, and for the foregoing reasons, the Court hereby DENIES without prejudice

the petition for a writ of habeas corpus and orders that this action be DISMISSED.

So Ordered.

                                                              /s/ F. Dennis Saylor IV
                                                              F. Dennis Saylor IV
                                                              United States District Judge

Dated: August 1, 2019




       1
           Damages are not available in a habeas action. See Preiser v. Rodriguez, 411 U.S. 475, 493 (1973).

                                                         2
